Citation Nr: 0030257	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-04 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 




INTRODUCTION

The veteran had active service from July 1966 to August 1976.

The record reflects that in December 1980, the veteran filed 
a claim for service connection for chronic PTSD.  By rating 
action in December 1981, the Buffalo, New York Regional 
Office (RO) of the Department of Veterans Affairs (VA) denied 
service connection for PTSD, essentially based on a finding 
that there was no evidence showing that the veteran had PTSD.  
The veteran's claims folder was subsequently transferred to 
the Pittsburgh, Pennsylvania RO, and then to the New York, 
New York RO.  In June 1996 the veteran filed a claim for 
PTSD, essentially attempting to reopen his claim for service 
connection for PTSD.  The RO apparently found that new and 
material evidence had been submitted, and reopened the 
veteran's claim for service connection for PTSD.  After 
reopening the claim, the RO considered the veteran's claim on 
the merits by rating action in March 1998.  This matter comes 
before the Board of Veterans' Appeals (Board) from the March 
1998 rating decision, in which the New York, New York RO 
denied service connection for PTSD.  The record reflects that 
the veteran's claims folder was then transferred at some 
point to the Buffalo, New York RO.


REMAND

The veteran claims he has PTSD related to stressors he 
experienced during his service in the Republic of Vietnam.  
In order to establish service connection for PTSD, there must 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2000).  

Although the veteran was diagnosed with PTSD based on his 
reported stressor events in Vietnam on VA psychiatric 
examination in 1997, on a subsequent VA neuropsychological 
examination in 1998, the impression was severe 
neuropsychological dysfunction.  Subsequently the veteran has 
been variously diagnosed with alcohol dependence (letter 
dated in April 1999), and with a depressive disorder and 
personality disorder (letter dated in July 1999).  
Accordingly, another VA examination, in conjunction with the 
examiner reviewing the veteran's claims folder, is warranted 
to determine whether he has PTSD.  

As to the veteran's reported stressor events, he claimed that 
he served in Vietnam from May 1968 to December 1969, however, 
it is unclear as to what his unit assignments were for this 
period.  He claimed that from approximately June to November 
1968 he was assigned to the "Main Support Company, 5th Maint. 
Btn., 1st Logistical Command".  He reported that from mid-
November 1968 to the end of December 1968 he was assigned to 
the "1st Platoon, F Company, 51st Infantry, LRP, recon".  He 
contends that on November 20, 1968 the 1st Platoon, F Company 
was ambushed, and one was killed, and on December 3, 1968 
another ambush occurred and three or four were killed.  The 
veteran provided the names of fellow servicemembers killed in 
action on these dates, and the RO noted that these 
individuals were listed in the book of Vietnam casualties.  

Although the veteran has provided some details as to his 
reported stressor events in service, the service personnel 
records in the claims folder only show the veteran's service 
history after December 1969.  Therefore, while the deaths of 
three servicemembers have been verified, it is still unclear 
as to the veteran's duty assignments during this time period.  
In that regard, the RO should attempt to obtain any service 
documentation for the veteran prior to December 1969, and 
verify the dates of the veteran's period of service in 
Vietnam, as well as his unit assignments for that time 
period.  

The veteran reported that while he was assigned "Main 
Support Company, 5th Maint. Btn., 1st Logistical Command" 
from June to November 1968, he drove a courier truck from 
Phu-Tai to Bong-Son and provided support to a detachment of 
men who supported the 173rd Airborne in Bong-Son.  He claimed 
that during the run from Phu-Tai to Bong-Son his truck was 
hit by sniper fire on several occasions, and that several 
times during the drive he would have to jump out and run for 
cover because of small arms fire from the enemy.  If 
necessary, these alleged stressor events should be verified 
through the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), as part of the VA's duty to assist the 
veteran with his claim.  The Board notes that the question of 
whether stressors may be corroborated is a matter to be 
determined by the USASCRUR.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take the necessary 
steps to verify the dates of the 
veteran's period of service in Vietnam, 
as well as his unit assignments for that 
time period.  To that end, the RO should 
arrange for a search for all service 
personnel records pertaining to the 
veteran's service from 1968 to 1969.  The 
RO should contact the National Personnel 
Record Center (NPRC) again, and if no 
such records are available, the NPRC 
should be asked to indicate where such 
records may be located.  All official 
channels should be utilized in attempting 
to secure this information.  If any 
records were retired to a storage 
facility, that facility should be 
contacted for the records.  If any 
records were destroyed or lost, or are 
unavailable, it should be so certified.  

2.  If necessary, the RO should prepare a 
summary of the veteran's reported 
stressors, based upon his statements of 
record.  This summary, and all associated 
documents including service personnel 
records, should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR).  They should then be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors.  All records obtained 
should be associated with the claims 
folder.

3.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA or non-VA psychiatric 
treatment since February 1998.  The RO 
should obtain copies of any previously 
unobtained medical records.

4.  Thereafter, the veteran should 
undergo another VA psychiatric 
examination by a Board of three 
psychiatrists.  The claims folder should 
be provided to and reviewed by the 
examiners prior to the examination so 
that the pertinent aspects of the 
veteran's military and medical history 
may be reviewed.  The examiner should 
indicate whether the veteran has PTSD, or 
any other psychiatric disorder.  If PTSD 
is diagnosed, the examiners must specify 
for the record the stressors which 
support a diagnosis of PTSD.  Such tests 
as the examiners deem necessary should be 
performed, to include psychological 
testing.  The clinical findings and 
reasons upon which the opinion is based 
should be clearly set forth.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed in full.  
When the requested development is fully 
completed, the RO should readjudicate the 
veteran's claim.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


